DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-30 are allowed.
Reasons for Allowance
Claim 16 and its dependent claims are found to be allowable because the prior art of record neither teaches nor reasonably suggests the recitations found therein, including consideration of the relationships as claimed.  The cord must have internal and external layers.  Those must be arranged in the number of layers as claimed.  Further, diameter and helix angle are considered, for all layers.  The prior art of record fails to teach the formulas for considering as claimed.  To the extent possible, the diameters and helix angles which in combination might satisfy the formulas were searched, but no combinations were found.  Those combinations would have to have the same structure as claimed, which is as pictured in Figure 3.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically:   Aoyama (20090205308) teaches structures and diameters which are similar to those as taught, but fail to teach the angles.
Cheng et al (20120227885) teaches structures and diameters which are similar to those as taught, but fail to teach the angles.
Bruyneel et al (5461850) teaches structures and angles which are similar to those as taught, but fails to teach the diameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732